DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-10, 12-14 and 17-21 have been examined.
Claim 21 has been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 2, 4-10, 12-14 and 17-21 allowed.
The following is an examiner’s statement of reasons for allowance: The 01/27/2021 claim amendments have clarified and added subject matter that is not taught by the closest prior art. With respect to independent Claims 1, 12 and 19, the closest prior art of record is Velusamy (8,717,193), Sedlik et al. (2017/0084175), Dhaliwal (2017/0228709) and Miller et al. (2017/0168493), where the use of each these prior art references can be seen in the rejection and will not be repeated here for the sake of brevity. Claims 1, 12 and 19 have been amended to recite, using Claim 1 as an example, limitations of “in response to the occurrence of the event at the vehicle, automatically sending the information associated with the service and a discount for a service location proximate to the service provider capable of providing the service regarding the event, wherein a service offered at the service location is not related to the event”, where these limitations are not expressly taught or rendered obvious by the prior art of record. While Miller et al. 
Furthermore, additional prior art not previously made of the record includes Mattern et al. (2018/0144388) and Scholl (2013/0218458). This prior art is introduced to show that while it is known to recommend charging stations near a “service location” such as a restaurant as taught by P[0038] of Mattern et al. and P[0056] of Scholl, these prior art references also do not recite sending information of these restaurants automatically in response to an occurrence of an event at a vehicle, and also do not teach sending a discount. While these steps of the amended limitations taken alone may appear to be conventional in the art, the Examiner could not find a motivation in any of the prior art of why information and a discount associated with a service location proximate to a service provider would be sent in response to the occurrence of an event at a vehicle as claimed.
The Examiner notes that regarding the limitation “wherein a service offered at the service location is not related to the event”, if the information and discount are sent in response to the event, this may be interpreted as the service “offered at the service location” being “related to the event” by the fact that the event causes the information and discount related to the service location to be sent, however, the Examiner understands this limitation to indicate that the “service offered at the service location” is not necessarily a service that addresses a detected vehicle event such as an event related to a vehicle breakdown, but may be a service such as a food service, system 150 may perform actions within the display of the vehicle 105 that present the coupon to buy gas 825, the location of the gas station 835 within the displayed map 830, and another advertisement 837 that non-vehicle related information, such as a diner that is proximate to the gas station 835”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662